Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 3/05/2021 are acknowledged and applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as previously filed, and as to all the arguments on the amended claim limitations the responses will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding 35 USC 112(a), applicant argues that the limitation of "selecting, based on a comparison between the image and the first set of stored features..." in claims 1 and 17 “is supported by the specification as filed at least at FIG. 10 and paragraphs [0088], [0135], and [0179] of the specification as filed. For example, paragraph [0088] of the specification as filed states that "either a high resolution set of features is selected or a low resolution set of features is selected to compare to the features of the object" (emphasis added) and "[t]he object can then be identified by matching the features of the object to matching features from the selected set of features" (emphasis added). Paragraphs [0135] and [0179], among other paragraphs, also provide written description support for the features.”
The Office respectfully disagrees. The cited paragraph [0088], in particular the portion as cited by applicant, i.e., that "either a high resolution set of features is selected or a low resolution set of features is selected to compare to the features of the object" (emphasis added by examiner), clearly states that the selecting action is prior to comparing action, which contradicts to the claim limitation in question where the selecting action is based on (i.e., after) the comparing action. As a result, the cited paragraph [0088] cannot provide support for the claim limitation in question. Similarly, paragraphs [0135, 0179] cannot provide support for the claim limitation in question either.
Regarding 35 USC 112(b), the amendments overcome the rejection based on the language “such that” but applicant has not made any arguments with regard to the rejection based on the language of "selecting, based on a comparison between the image and the first set of stored features..." in claims 1 and 17.
Regarding claim 1 concerning prior art rejection, applicant argues that neither Ding or Kee or Kawakami, individually or in combination, teaches the newly amended claim limitations of “determining, based on the image, an inter-landmark distance between a plurality of landmark features of the object; selecting, from among at least a first set of stored features and a second set of stored features, the first set of stored features based on the inter-landmark distance”. Applicant further argues that Kawakami uses the "relative size of the face size" only to determine "the distance of the operator with respect to the image-capturing section 104." Applicant then alleges that “modifying Ding to base the classifier selection of Ding on the "inter-eye distance of the operator" of Kawakami rather than the "size of the input image patch" of Ding would change the principle of operation of Ding, or Kawakami, or of both.” In supporting this allegation, applicant reasons that “Ding teaches that, "if the image patch has a size equals to or 
The Office respectfully disagrees. 
With the newly amended claim limitations, the claim 1 is more or less similar in scope to the previous claim 15 and that is why applicant argues about the three prior art references (i.e., Ding, Kee, and Kawakami) used to reject previous claim 15. Applicant has erred in several places in making the arguments. First of all, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, Ding, Kee and Kawakami are relied upon to teach different aspect of the claimed invention. For example, Kawakami is relied upon to teach “wherein the object detected in the image includes a face, and the size of the face is determined based on an inter-eye distance between two eyes of the face in the image”, whereas Ding and Kee are relied upon to teach “determining a size of the object based on the image” and “selecting, from among at least a first set of stored features and a second set of stored features, the first set of stored features based on the size of the object”. As discussed in size (face size) of the operator's facial image in the captured image 341 (specifically, the inter-eye distance of the operator on the captured image) increases with respect to the captured image, as shown in FIG. 6B” (emphasis added by examiner), which teaches that “the object detected in the image includes a face” and that “the size of the face is determined based on an inter-eye distance between two eyes of the face in the image”. It is unclear how this “would change the principle of operation of Ding” as alleged by applicant. Contrary to applicant allegations, Kawakami provides a practical implementation of the object recognition method from Ding and Kee. Thirdly, Ding teaches different patch features with corresponding resolutions and sizes such as high, mid- and low resolution sizes. Ding has provided some examples. For example, for high resolution size, Ding provides an example of “64.times.128 pixels” and then states immediately afterwards that “although other sizes may be used” (see [0044]). For mid-resolution size, Ding provides an example of “32.times.64 pixels” and then states immediately afterwards that “although other sizes may be used” (see [0045]). For low resolution size, Ding provides an example of “32.times.64 pixels” and then states immediately afterwards that “although other sizes may be used” (see [0049]). It is clear that “32.times.64 pixels” for mid-resolution is just an example and “other sizes may be used”. Applicant seems to read only the half sentence of “e.g., 32.times.64 pixels, although other sizes may be used” in [0045] of Ding and completely ignore the other half of the sentence.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the previous office action, the amended claims 1 and 17 recite “selecting, based on a comparison between one or more features of the image and the first set of stored features, one or more matching features from the first set of stored features wherein each feature of the one or more matching features includes at least one feature of the object of the one or more features of the image” (emphasis added by examiner). However, no description can be found in the specification regarding the subject matter. The current amendment refers to the paragraphs [0088, 0135, 0179] as the disclosure for the subject matter. However, as discussed in the above Responses to Argument section, to a person having ordinary skill in the art 
All other claims depend directly or indirectly on one of claims 1 and 17 and are therefore rejected on the same ground as claims 1 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed in the previous office action, claims 1 and 17 recite, with the current amendments, “selecting, based on a comparison between one or more features of the image and the first set of stored features, one or more matching features from the first set of stored features wherein each feature of the one or more matching features includes at least one feature of the object of the one or more features of the image” (emphasis added by examiner). However, it is unclear how the cite feature of “based on a comparison between one or more features of the image and the first set 
All other claims depend directly or indirectly on one of claims 1 and 17 and are therefore rejected for the same reasons as for claims 1 and 17.
For the rest of this office action, the above recited claim element will be interpreted and treated according to the prior art.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Ding et al., US 20120219210 A1, published on August 30, 2012, hereinafter Ding, 
Kee, US 20030198368 A1, published on October 23, 2003, hereinafter Kee, 
Kawakami et al., US 20100079371 A1, published on April 1, 2010, hereinafter Kawakami.  
Unzueta et al., US 20140270374 A1, published on September 18, 2014, hereinafter Unzueta, 
Musatenko et al., US 20130148860 A1, published on June 13, 2013, hereinafter Musatenko, 
Lei, US 20070189630 A1, published on August 16, 2007, hereinafter Lei, and
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, 15-21, 25-26, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Kee, and further in view of Kawakami.
Regarding claim 1, Ding discloses a method for object recognition (Ding: Abstract; [0010, 0050]. In particular, “methods for object detection …. to detect an object of interest in an input image”.), the method comprising: 
receiving an image of an object; (Ding: 805 in Fig. 8, 905 in Fig. 9 and 1520 in Fig. 15)
determining, based on the image, (a size of an image patch) Ding: [0040, 0043, 0050, 0066, 0071, 0074]. “Thus, systems and methods of object detection can have better detection rates by modeling or representing like objects of different size or resolution differently.” ([0040]). “In an embodiment, a classifier may be selected based upon most closely matching the size of the input image patch. For example, if the image patch has a size equals to or close to the mid-resolution size, the trained mid-resolution classifier may be used in conjunction with the mid-resolution feature of the image patch to classify that image patch.” ([0066]). “One skilled in the art shall recognize that the image patch generator 1215 may operate as the perspective context feature generator when it identifies a location and size of an image patch.” ([0071]). “In embodiments, the image patch generator 1315 also identifies perspective context information, such as image patch size and image patch position, for each image patch.” ([0074]))
selecting, from among at least a first set of Ding: [0043, 0064-0067]. “Returning to FIG. 1, a high-resolution feature is computed (110) using the image patch sized to a high-resolution size. FIG. 2 presents a method for forming a high-resolution feature according to embodiments of the present invention. A mid-resolution feature is also computed (115) using the image patch and the context region sized to a mid-resolution size. FIG. 3 presents a method for forming a mid-resolution feature according to embodiments of the present invention. A low-resolution feature is computed (120) using the image patch and the context together sized to a low-resolution size. FIG. 4 presents a method for forming a low-resolution feature according to embodiments of the present invention.” ([0043]))
selecting, based on a comparison between one or more features of the image and the first set of stored features, one or more matching features from the first set of Ding: [0050, 0052, 0064-0065, 0078]. The claimed “matching features” are interpreted as features to be used in the next “determining” step. Here the features selected in Ding include high-, mid- and low-resolution features. These features can be used in various combinations or individually. The claimed “comparison” is implied in the step 910 when high-, mid- and low-resolution features are computed for the image patches obtained from the input image (i.e., the claimed “image”). Since the input image may not have all the high-, mid- and low-resolution features, only those computed features (i.e., matching features selected based on comparison) and their associated classifiers are used in the next determining step.) and 
determining, based on selection of the one or more matching features, an identity of the object in the image as being a same identity as a reference Ding: [0050, 0058-0059, 0064-0066]. The claimed “reference object” is interpreted as the “object of interest” in the training patches ([0058]). Once a classifier is trained, the “trained classifiers may then be used to detect objects of interest in other input images.” ([0059]) In other words, the features used by a trained classifier are the matching features claimed. And when a classifier classifies an image patch and detects an object of interest in the image patch as a result of classification, it implies that the identity of the object of interest detected in the patch is the same identity as the object of interest in the training patches (i.e., “reference object”).)
There are three differences between the disclosures of Ding and the claimed invention in claim 1. The first difference is that instead of recognizing an object in an image using features and size of the object as claimed Ding’s disclosure recognizes the object using features and size of an image patch. However, this is simply an obvious variant of Ding’s disclosure. As discussed in the abstract of Ding, the disclosed invention utilizes “a cascade feature, one or more features at different scales, one or more multi-scale features in combination with a perspective feature, or combinations thereof to detect an object of interest in an input image.” It discloses further that “the various features are used to train classifiers” and “the trained classifiers are used in detecting an object of interest in one or more input images.” It is clear that the features used in Ding for training classifiers and for detecting the object of interest include features of the object in order for the disclosure technique to detect the object of interest. A person of ordinary skill before the effective filing date of the claimed invention 
The second difference between the disclosures of Ding and the claimed invention in claim 1 is that claimed invention in claim 1 explicitly recites first and second sets of features as stored features while Ding does not explicitly disclose such features as these features and/or any combination of two or more of these features may form features used to train corresponding classifiers for use in object detection. In embodiments, each feature used for training a classifier and for detection forms a vector. In embodiments, a classifier training phase comprises using (715) the image patches and the features to train a classifier for each feature. Training of classifiers using features is well known to those of skill in the art. The trained classifiers may then be used to detect objects of interest in other input images.” As a result of training a classifier using an extracted corresponding feature from training image patches, selection of a particular feature (or feature set) would imply a selection of a corresponding classifier to perform the classification with the corresponding selected feature and vice versa, as further disclosed by Ding in [0066] when discussing the application of a trained classifier, e.g., “if the image patch has a size equals to or close to the mid-resolution size, the trained mid-resolution classifier may be used in conjunction with the mid-resolution feature of the image patch to classify that image patch.” Nonetheless, storing such features in a database for object recognition is well known and commonly practiced in the image Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding’s disclosure with Kee’s teachings by combining the object recognition method (from Ding) with the technique of storing object features in a database (from Kee) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the object recognition method would still work in the way according to Ding and the technique of storing object features in a database would continue to function as taught by Kee. In fact, with the inclusion of Kee's technique of storing object features in a database, the object recognition method would be much faster and more flexible since the classifier and database can be updated with new registered users (Kee: Fig. 4) and furthermore the stored features can be used later at any time and they do not have to be generated again for required usage after they are generated once. 
The third difference is that Ding, or the combination of Ding with Kee (i.e., Ding {modified by Kee}) discussed above, discloses the size of the object instead of the “inter-landmark distance” as claimed. However, Kawakami teaches, in the same field of endeavor of image processing and electronic terminal device with display, the inter-landmark distance as a measure of the size of the face. (Kawakami: [0067]. The claimed inter-landmark distance is interpreted as the disclosed inter-eye distance between two eyes of the face (i.e., object) in the image.)

Therefore, it would have been obvious to modify Ding and combine with Kee and Kawakami to obtain the invention as specified in claim 1.
Regarding claim 2, Ding {modified by Kee and Kawakami} discloses the method of claim 1, further comprising determining that the inter-landmark distance is less than a size threshold, wherein the first set of stored features is selected based on the inter-landmark distance being less than the size threshold, and wherein the first set of features includes lower feature resolutions than the second set of stored features. (Ding: [0044-0045, 0049, 0066-0067]. This is implied as different resolution based features depend on different patch sizes.) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) (Kawakami: [0067]) (Implementing the size threshold as an inter-landmark distance threshold is well within the capability of a person of ordinary skill in the art and is necessitated by the use of the inter-landmark distance as a measure of the object size discussed above in regard to claim 1.)
Regarding claim 3, Ding {modified by Kee and Kawakami} discloses the method of claim 1, further comprising determining that the inter-landmark distance is greater than a size threshold, wherein the first set of features is selected based on the inter-landmark distance being greater than the size threshold, and wherein the first set of stored features includes higher feature resolutions than the second set of store features. (Ding: [0044-0045, 0049, 0066-0067]. This is implied as different resolution based features depend on different patch sizes.) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) (Kawakami: [0067]) (Implementing the size threshold as an inter-landmark distance threshold is well within the capability of a person of ordinary skill in the art and is necessitated by the use of the inter-landmark distance as a measure of the object size discussed above in regard to claim 1.)
Regarding claim 4, Ding {modified by Kee and Kawakami} discloses the method of claim 1, wherein the first set of stored features includes lower feature resolutions than the second set of stored features. (Ding: [0044-0045, 0049, 0067].) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) (The claimed “first set of stored features” are interpreted as the disclosed low-resolution features in light of discussions regarding claim 1.)
Regarding claim 5
identifying one or more features of the second set of stored features from an image of the reference object; (Ding: [0056-0059]. The claimed “second set of stored features” are interpreted as the disclosed high-resolution or mid-resolution features. The claimed “reference object” is interpreted as the object of interest in the training image patches. The claimed feature identification is interpreted as the disclosed feature generation.) and 
storing the one or more features identified from the image in an enrolled database. (Ding: [0057, 0059]) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]. “enrolled” = “registered”.)
Regarding claim 9, Ding {modified by Kee and Kawakami} discloses the method of claim 1, wherein the first set of stored features includes higher feature resolutions than the second set of stored features. (Ding: [0044-0045, 0049, 0067].) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) (The claimed “first set of stored features” are interpreted as the disclosed low-resolution features in light of discussions regarding claim 1.)
Claim 10 is similar to claim 5 and is thus similarly rejected as claim 5.
Regarding claim 15, Ding {modified by Kee and Kawakami} discloses the method of claim 1, wherein the object detected in the image includes a face, and wherein the inter-landmark distance is determined based on an inter-eye distance between two eyes of the face in the image. (Kawakami: [0067])
Regarding claim 16, Ding {modified by Kee and Kawakami} discloses the method of claim 1, wherein the first set of stored features is different than the second set of stored features. (Ding: [0044-0045, 0049, 0067]. Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]. The claimed “first set of stored features” and “second set of stored features” are interpreted as the disclosed high-resolution and low-resolution features, respectively, in light of discussions regarding claim 1.)
Claims 17-21, 25-26 and 28 are the apparatus (Ding: Fig. 16) claims, respectively, corresponding to the method claims 1-5, 9-10 and 16. Therefore, since claims 17-21, 25-26 and 28 are similar in scope to claims 1-5, 9-10 and 16, claims 17-21, 25-26 and 28 are rejected on the same grounds as claims 1-5, 9-10 and 16.
Regarding claim 29, Ding {modified by Kee and Kawakami} discloses the apparatus of claim 17, further comprising at least of one of a camera configured to capture the image of the object and a display configured to display the image of the object. (Ding: Fig. 16 and [0050, 0087])
Regarding claim 31, Ding {modified by Kee and Kawakami} discloses the apparatus of claim 1, further comprising: extracting the one or more features of the image at an extracted feature resolution of a plurality of possible extracted feature resolutions, wherein the extracted feature resolution is based on the inter-landmark distance. (Ding: [0044-0045, 0049, 0066-0067]. This is implied as different resolution based features depend on different patch sizes.) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) (Kawakami: [0067]) (Implementing the size threshold as an inter-landmark distance threshold is well within the capability of a person of ordinary skill in the art and is necessitated by the use of the inter-landmark distance as a measure of the object size discussed above in regard to claim 1.
Claims 7, 12, 14, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ding {modified by Kee and Kawakami} as applied to claims 1, 5, 9, 21 and 25 as discussed above and further in view of Unzueta.
Regarding claim 7, Ding {modified by Kee and Kawakami} discloses the method of claim 5, further comprising generating one or more features of the first set of stored features, (Ding: [0043, 0064, 0067]. The claimed “generating” is interpreted as computing or extracting or obtaining features as disclosed) including: 

identifying the one or more features of the first set of stored features from (an) Ding: [0043, 0064, 0067].) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) and 
storing the one or more features of the first set of stored features in the enrolled database. (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053])
Ding {modified by Kee and Kawakami} does not disclose explicitly but Unzueta teaches, in the same field of endeavor of image processing and particularly object detection, generating a modified image of the reference object, the modified image being generated by modifying pixel values of the image of the reference object. (Unzueta: [0049]. Image is modified by upscaling or downscaling of original images to generate more scales of images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding {modified by Kee and Kawakami}’s 
Therefore, it would have been obvious to combine Ding {modified by Kee and Kawakami} with Unzueta’s to obtain the invention as specified in claim 7. 
Claim 12 is similar to claim 7 and is thus similarly rejected as claim 7.
Regarding claim 14, which depends on claim 1, Ding {modified by Kee and Kawakami} does not disclose explicitly but Unzueta teaches, in the same field of endeavor of image processing and particularly object detection, wherein the image is a video frame. (Unzueta: [0025, 0031].)
One of ordinary skill in the art would have recognized the equivalence between an image and a video frame in terms of detecting an object in an image or in a video frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding {modified by Kee and Kawakami}’s disclosure with Unzueta’s teachings by substituting an image (from Ding {modified by 
Therefore, it would have been obvious to combine Ding {modified by Kee and Kawakami} with Unzueta’s to obtain the invention as specified in claim 14. 
Claims 23 and 27 are the apparatus (Ding: Fig. 16) claims, respectively, corresponding to the method claims 7 and 12. Therefore, since claims 23 and 27 are similar in scope to claims 7 and 12, claims 23 and 27 are rejected on the same grounds as claims 7 and 12.

Claims 6, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ding {modified by Kee and Kawakami} as applied to claims 5, 10 and 21 as discussed above and further in view of Musatenko.
Regarding claim 6, which depends on claim 5, Ding {modified by Kee and Kawakami} does not disclose explicitly but Musatenko teaches, in the same field of endeavor of image processing and particularly object recognition based on image Musatenko: Fig. 3, [0041, 0052-0054, 0068-0078]. “Before comparing an input facial image with a reference image, the images may be normalized 306 to a standard form, in which the coordinates of the eye pupil centers in the image have certain fixed values. For example, the pupil centers may be aligned so that they are along a horizontal axis. In an embodiment, such normalization 306 may be performed by rotating and scaling the image.” [0052])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding {modified by Kee and Kawakami}’s disclosure with Musatenko’s teachings by combining the object recognition method (from Ding {modified by Kee and Kawakami}) with the technique of normalizing images (from Musatenko) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the object recognition method would still work in the way according to Ding {modified by Kee and Kawakami} and the technique of normalizing images would continue to function as taught by Musatenko. In fact, with the inclusion of Musatenko's technique of normalizing images, the object recognition method would be much better and more reliable since image comparison results based on normalized images (Musatenko: [0068-0078]) are much more accurate and robust. 

Claim 11 is similar to claim 6 and is thus similarly rejected as claim 6.
Claim 22 is the apparatus (Ding: Fig. 16) claim corresponding to the method claim 6. Therefore, since claim 22 is similar in scope to claim 6, claim 22 is rejected on the same grounds as claim 6.

Claims 8, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ding {modified by Kee and Kawakami and Unzueta} as applied to claims 7, 12 and 23 as discussed above and further in view of Lei.
Regarding claim 8, Ding {modified by Kee and Kawakami and Unzueta} discloses the method of claim 7, wherein generating the modified image of the reference object includes: Ding: [0043, 0064, 0067].) (Kee: Figs. 3-5, [0019-0020, 0047-0049, 0051-0053]) (Unzueta: [0049].) (Note that the final upsampled image is the modified image.)
Ding {modified by Kee and Kawakami and Unzueta} does not disclose explicitly but Lei teaches, in the same field of endeavor of image processing, generating a filtered image using a low pass filter, the low pass filter filtering out one or more high frequency Lei: [0082, 0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding {modified by Kee and Kawakami and Unzueta}’s disclosure with Lei’s teachings by combining the object recognition method (from Ding {modified by Kee and Kawakami and Unzueta}) with the technique of modifying images by low pass filtering and downsampling and then upsampling the images (from Lei) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the object recognition method would still work in the way according to Ding {modified by Kee and Kawakami and Unzueta} and the technique of modifying images by low pass filtering and downsampling and then upsampling the images would continue to function as taught by Lei. In fact, with the inclusion of Lei's technique of normalizing images, the object recognition method would be much better and more robust since the resulting images from low pass filtering followed by downsampling and then upsampling will have enhanced quality with twice smoothing while keeping the same resolution as the original images. 
Therefore, it would have been obvious to combine Ding {modified by Kee and Kawakami and Unzueta} with Lei to obtain the invention as specified in claim 8. 
Claim 13 is similar to claim 6 and is thus similarly rejected as claim 8.
Claim 24 is the apparatus (Ding: Fig. 16) claim corresponding to the method claim 8. Therefore, since claim 24 is similar in scope to claim 8, claim 24 is rejected on the same grounds as claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669